Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [Mark One] [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-32637 AMES NATIONAL CORPORATION (Exact Name of Registrant as Specified in Its Charter) IOWA 42-1039071 (State or Other Jurisdiction ofIncorporation or Organization) (I. R. S. Employer Identification Number) AMES, IOWA 50010 (Address of Principal Executive Offices) Registrant's Telephone Number, Including Area Code: (515) 232-6251 Not Applicable (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this Chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X _ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. COMMONSTOCK, $2.00 PAR VALUE (Class) (SharesOutstanding at July 29, 2016) Table Of Contents AMES NATIONAL CORPORATION INDEX Page PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) 3 Consolidated Balance Sheets at June 30, 2016 and December 31, 2015 3 Consolidated Statements of Income for the three and six months ended June 30, 2016 and 2015 4 Consolidated Statements of Comprehensive Income (Loss) for the three and six months ended June 30, 2016 and 2015 5 Consolidated Statements of Stockholders’ Equity for the six months ended June 30, 2016 and 2015 6 Consolidated Statements of Cash Flows for the six months ended June 30, 2016 and 2015 7 Notes to Consolidated Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 49 Item 4. Controls and Procedures 49 PART II. OTHER INFORMATION Item 1. Legal Proceedings 49 Item 1.A. Risk Factors 49 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 3. Defaults Upon Senior Securities 50 Item 4. Mine Safety Disclosures 50 Item 5. Other Information 50 Item 6. Exhibits 51 Signatures 52 2 Table Of Contents AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (unaudited) ASSETS June 30, December 31, Cash and due from banks $ 20,299,644 $ 24,005,801 Interest bearing deposits in financial institutions 31,235,295 26,993,091 Securities available-for-sale 528,801,262 537,632,990 Loans receivable, net 712,940,747 701,328,171 Loans held for sale 1,645,090 539,370 Bank premises and equipment, net 16,590,627 17,007,798 Accrued income receivable 7,384,529 7,565,791 Other real estate owned 1,053,923 1,249,915 Deferred income taxes - 1,276,571 Core deposit intangible, net 1,122,017 1,308,731 Goodwill 6,732,216 6,732,216 Other assets 1,041,651 1,106,698 Total assets $ 1,328,847,001 $ 1,326,747,143 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits Demand, noninterest bearing $ 192,096,304 $ 202,542,011 NOW accounts 298,819,035 298,227,493 Savings and money market 365,932,378 354,026,475 Time, $250,000 and over 35,089,704 36,956,653 Other time 173,427,209 182,440,490 Total deposits 1,065,364,630 1,074,193,122 Securities sold under agreements to repurchase 41,945,656 54,289,915 Federal funds purchased 959,000 - Federal Home Loan Bank (FHLB) advances 29,800,000 18,542,203 Other borrowings 13,000,000 13,000,000 Deferred income taxes 1,498,380 - Dividend payable 1,955,292 1,862,183 Accrued expenses and other liabilities 4,236,546 3,609,663 Total liabilities 1,158,759,504 1,165,497,086 STOCKHOLDERS' EQUITY Common stock, $2 par value, authorized 18,000,000 shares; issued and outstanding 9,310,913 shares as of June 30, 2016 and December 31, 2015 18,621,826 18,621,826 Additional paid-in capital 20,878,728 20,878,728 Retained earnings 122,263,655 118,267,767 Accumulated other comprehensive income - net unrealized gain on securities available-for-sale 8,323,288 3,481,736 Total stockholders' equity 170,087,497 161,250,057 Total liabilities and stockholders' equity $ 1,328,847,001 $ 1,326,747,143 See Notes to Consolidated Financial Statements. 3 Table Of Contents AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended June 30, Six Months Ended June 30, Interest income: Loans, including fees $ 8,030,602 $ 7,712,057 $ 15,888,572 $ 15,111,747 Securities: Taxable 1,471,926 1,566,298 2,967,236 3,132,696 Tax-exempt 1,388,791 1,479,726 2,788,822 2,966,086 Interest bearing deposits and federal funds sold 114,353 100,669 210,056 194,047 Total interest income 11,005,672 10,858,750 21,854,686 21,404,576 Interest expense: Deposits 755,377 768,650 1,505,498 1,531,046 Other borrowed funds 258,339 302,611 521,709 640,774 Total interest expense 1,013,716 1,071,261 2,027,207 2,171,820 Net interest income 9,991,956 9,787,489 19,827,479 19,232,756 Provision for loan losses 14,070 921,513 206,084 998,813 Net interest income after provision for loan losses 9,977,886 8,865,976 19,621,395 18,233,943 Noninterest income: Wealth management income 738,213 681,347 1,525,321 1,369,257 Service fees 404,614 444,798 801,705 839,357 Securities gains, net 29,500 492,355 231,193 497,304 Gain on sale of loans held for sale 257,254 285,312 434,011 499,298 Merchant and card fees 356,817 351,879 700,890 666,473 Other noninterest income 139,235 151,296 331,985 301,517 Total noninterest income 1,925,633 2,406,987 4,025,105 4,173,206 Noninterest expense: Salaries and employee benefits 3,854,417 3,810,977 7,906,201 7,535,911 Data processing 780,732 704,596 1,541,864 1,369,131 Occupancy expenses, net 407,989 467,509 1,011,426 993,596 FDIC insurance assessments 161,531 167,274 325,519 350,270 Professional fees 325,085 312,732 593,001 605,170 Business development 220,956 232,088 456,116 464,932 Other real estate owned expense, net 23,225 562,147 3,609 710,210 Core deposit intangible amortization 91,466 109,375 186,714 222,998 Other operating expenses, net 255,286 325,454 530,961 578,791 Total noninterest expense 6,120,687 6,692,152 12,555,411 12,831,009 Income before income taxes 5,782,832 4,580,811 11,091,089 9,576,140 Provision for income taxes 1,683,451 1,216,001 3,184,617 2,576,401 Net income $ 4,099,381 $ 3,364,810 $ 7,906,472 $ 6,999,739 Basic and diluted earnings per share $ 0.44 $ 0.36 $ 0.85 $ 0.75 Dividends declared per share $ 0.21 $ 0.20 $ 0.42 $ 0.40 See Notes to Consolidated Financial Statements. 4 Table Of Contents AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (unaudited) Three Months Ended June 30, Six Months Ended June 30, Net income $ 4,099,381 $ 3,364,810 $ 7,906,472 $ 6,999,739 Other comprehensive income (loss), before tax: Unrealized gains (losses) on securities before tax: Unrealized holding gains (losses) arising during the period 3,952,639 ) 7,916,196 ) Less: reclassification adjustment for gains realized in net income 29,500 492,355 231,193 497,304 Other comprehensive income (loss), before tax 3,923,139 ) 7,685,003 ) Tax effect related to other comprehensive income (loss) ) 2,102,102 ) 810,799 Other comprehensive income (loss), net of tax 2,471,578 ) 4,841,552 ) Comprehensive income (loss) $ 6,570,959 $ ) $ 12,748,024 $ 5,619,186 See Notes to Consolidated Financial Statements. 5 Table Of Contents AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (unaudited) Six Months Ended June 30, 2016 and 2015 Common Stock Additional Paid-in-Capital Retained Earnings Accumulated Other Comprehensive Income, Net of Taxes Total Stockholders' Equity Balance, December 31, 2014 $ 18,621,826 $ 20,878,728 $ 110,701,847 $ 4,472,017 $ 154,674,418 Net income - - 6,999,739 - 6,999,739 Other comprehensive (loss) - - - ) ) Cash dividends declared, $0.40 per share - - ) - ) Balance, June 30, 2015 $ 18,621,826 $ 20,878,728 $ 113,977,220 $ 3,091,464 $ 156,569,238 Balance, December 31, 2015 $ 18,621,826 $ 20,878,728 $ 118,267,767 $ 3,481,736 $ 161,250,057 Net income - - 7,906,472 - 7,906,472 Other comprehensive income - - - 4,841,552 4,841,552 Cash dividends declared, $0.42 per share - - ) - ) Balance, June 30, 2016 $ 18,621,826 $ 20,878,728 $ 122,263,655 $ 8,323,288 $ 170,087,497 See Notes to Consolidated Financial Statements. 6 Table Of Contents AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended June 30, 2016 and 2015 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 7,906,472 $ 6,999,739 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 206,084 998,813 Provision for off-balance sheet commitments 32,000 30,000 Amortization, net 1,533,920 1,741,585 Amortization of core deposit intangible asset 186,714 222,998 Depreciation 572,632 531,182 Deferred income taxes ) 272,200 Securities gains, net ) ) Loss on sale of premises and equipment, net - 1,132 Impairment of other real estate owned - 590,453 (Gain) loss on sale of other real estate owned, net ) 44,340 Change in assets and liabilities: (Increase) decrease in loans held for sale ) 239,850 Decrease in accrued income receivable 181,262 35,775 (Increase) decrease in other assets 62,076 ) Increase in accrued expenses and other liabilities 594,883 7,775 Net cash provided by operating activities 9,865,988 10,800,839 CASH FLOWS FROM INVESTING ACTIVITIES Purchase of securities available-for-sale ) ) Proceeds from sale of securities available-for-sale 12,886,350 15,380,232 Proceeds from maturities and calls of securities available-for-sale 38,639,280 43,267,099 Net (increase) decrease in interest bearing deposits in financial institutions ) 1,778,270 Decrease in federal funds sold - 6,000 Net (increase) in loans ) ) Net proceeds from the sale of other real estate owned 200,634 3,243,022 Purchase of bank premises and equipment, net ) ) Net cash (used in) investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Increase (decrease) in deposits ) 27,327,445 (Decrease) in securities sold under agreements to repurchase and federal funds purchased ) ) Payments on FHLB borrowings and other borrowings ) ) Proceeds from short-term FHLB borrowings, net 12,800,000 5,600,000 Dividends paid ) ) Net cash provided by (used in) financing activities ) 15,503,319 Net increase (decrease) in cash and due from banks ) 2,580,389 CASH AND DUE FROM BANKS Beginning 24,005,801 23,730,257 Ending $ 20,299,644 $ 26,310,646 7 Table Of Contents AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (unaudited) Six Months Ended June 30, 2016 and 2015 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash payments for: Interest $ 2,054,551 $ 2,317,338 Income taxes 2,524,913 2,921,262 SUPPLEMENTAL DISCLOSURE OF NONCASH INVESTING ACTIVITIES Transfer of loans receivable to other real estate owned $ - $ 29,613 See Notes to Consolidated Financial Statements. 8 Table Of Contents AMES NATIONAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (unaudited) 1.Significant Accounting Policies The consolidated financial statements for the three and six months ended June 30, 2016 and 2015 are unaudited. In the opinion of the management of Ames National Corporation (the "Company"), these financial statements reflect all adjustments, consisting only of normal recurring accruals, necessary to present fairly these consolidated financial statements. The results of operations for the interim periods are not necessarily indicative of results which may be expected for an entire year. Certain information and footnote disclosures normally included in complete financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted in accordance with the requirements for interim financial statements. The interim financial statements and notes thereto should be read in conjunction with the year-end audited financial statements contained in the Company's Annual Report on Form 10-K for the year ended December 31, 2015 (the “Annual Report”). The consolidated financial statements include the accounts of the Company and its wholly-owned banking subsidiaries (the “Banks”). All significant intercompany balances and transactions have been eliminated in consolidation. Goodwill: Goodwill represents the excess of cost over the fair value of net assets acquired. Goodwill resulting from acquisitions is not amortized, but is tested for impairment annually or whenever events change and circumstances indicate that it is more likely than not that an impairment loss has occurred. Goodwill is tested for impairment using a two-step process that begins with an estimation of the fair value of a reporting unit. The second step, if necessary, measures the amount of impairment, if any. Significant judgment is applied when goodwill is assessed for impairment. This judgment includes developing cash flow projections, selecting appropriate discount rates, identifying relevant market comparables, incorporating general economic and market conditions and selecting an appropriate control premium. At June 30, 2016, Company management has performed a goodwill impairment assessment and determined goodwill was not impaired. Current Accounting Developments: In February 2016, the Financial Accounting Standards Board issued Accounting Standards Update No. 2016-02, Leases (Topic 842). The ASU requires a lessee to recognize on the balance sheet assets and liabilities for leases with lease terms of more than 12 months. Consistent with current Generally Accepted Accounting Principles (“GAAP”), the recognition, measurement, and presentation of expenses and cash flows arising from a lease by a lessee primarily will depend on its classification as a finance or operating lease. Unlike current GAAP, which requires that only capital leases be recognized on the balance sheet, the ASC requires that both types of leases by recognized on the balance sheet. For public companies, this update will be effective for interim and annual periods beginning after December 15, 2018. Early application is permitted. The adoption of this guidance is not expected to have a material impact on the Company’s consolidated financial statements. In February 2016, the Financial Accounting Standards Board issued Accounting Standards Update No. 2016-01, Financial Instruments-Overall (Subtopic 825-10): Recognition and Measurement of Financial Assets and Financial Liabilities. Among other items the ASC requires public business entities to use the exit price notion when measuring the fair value of financial instruments for disclosure purposes. For public companies, this update will be effective for interim and annual periods beginning after December 15, 2017. The effect of the adoption of this guidance has not yet been determined by the Company. In June 2016, the Financial Accounting Standards Board issued Accounting Standards Update No. 2016-13, Financial Instruments-Credit Losses (Topic 326): Measurement of Credit Losses on Financial Instruments. The ASU requires an organization to measure all expected credit losses for financial assets held at the reporting date based on historical experience, current conditions, and reasonable and supportable forecasts. Financial institutions and other organizations will now use forward-looking information to better inform their credit loss estimates. Many of the loss estimation techniques applied today will still be permitted, although the inputs to those techniques will change to reflect the full amount of expected credit losses. Organizations will continue to use judgment to determine which loss estimation method is appropriate for their circumstances. Additionally, the ASU amends the accounting for credit losses on available-for-sale debt securities and purchased financial assets with credit deterioration. For public companies, this update will be effective for interim and annual periods beginning after December 15, 2019. The effect of the adoption of this guidance has not yet been determined by the Company. 9 Table Of Contents 2.Dividends On May 11, 2016, the Company declared a cash dividend on its common stock, payable on August 15, 2016 to stockholders of record as of August 1, 2016, equal to $0.21 per share. 3. Earnings Per Share Earnings per share amounts were calculated using the weighted average shares outstanding during the periods presented. The weighted average outstanding shares for the three and six months ended June 30, 2016 and 2015 were 9,310,913. The Company had no potentially dilutive securities outstanding during the periods presented. 4.Off-Balance Sheet Arrangements The Company is party to financial instruments with off-balance sheet risk in the normal course of business. These financial instruments include commitments to extend credit and standby letters of credit. These instruments involve, to varying degrees, elements of credit risk in excess of the amount recognized in the balance sheet. No material changes in the Company’s off-balance sheet arrangements have occurred since December 31, 2015. 5.Fair Value Measurements Assets and liabilities carried at fair value are required to be classified and disclosed according to the process for determining fair value. There are three levels of determining fair value. Level 1: Inputs to the valuation methodology are quoted prices, unadjusted, for identical assets or liabilities in active markets. A quoted price in an active market provides the most reliable evidence of fair value and shall be used to measure fair value whenever available. Level 2: Inputs to the valuation methodology include: quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in markets that are not active; inputs other than quoted prices that are observable for the asset or liability (such as interest rates, volatility, prepayment speeds, credit risk); or inputs derived principally from or can be corroborated by observable market data by correlation or other means. Level 3: Inputs to the valuation methodology are unobservable and significant to the fair value measurement. Level 3 assets and liabilities include financial instruments whose value is determined using discounted cash flow methodologies, as well as instruments for which the determination of fair value requires significant management judgment or estimation. 10 Table Of Contents The following table presents the balances of assets measured at fair value on a recurring basis by level as of June 30, 2016 and December 31, 2015. (in thousands) Description Total Level 1 Level 2 Level 3 U.S. government treasuries $ 1,512 $ 1,512 $ - $ - U.S. government agencies 110,124 - 110,124 - U.S. government mortgage-backed securities 91,498 - 91,498 - State and political subdivisions 268,046 - 268,046 - Corporate bonds 54,158 - 54,158 - Equity securities, other 3,463 - 3,463 - $ 528,801 $ 1,512 $ 527,289 $ - U.S. government treasuries $ 1,467 $ 1,467 $ - $ - U.S. government agencies 106,445 - 106,445 - U.S. government mortgage-backed securities 98,079 - 98,079 - State and political subdivisions 277,597 - 277,597 - Corporate bonds 50,889 - 50,889 - Equity securities, other 3,156 - 3,156 - $ 537,633 $ 1,467 $ 536,166 $ - Level 1 securities include U.S. Treasury securities that are traded by dealers or brokers in active over-the-counter markets. U.S government mortgage-backed securities, state and political subdivisions, most corporate bonds and other equity securities are reported at fair value utilizing Level2 inputs. For these securities, the Company obtains fair value measurements from an independent pricing service. The fair value measurements consider observable data that may include dealer quotes, market spreads, cash flows, the U.S. Treasury yield curve, live trading levels, trade execution data, market consensus prepayment speeds, credit information and the security’s terms and conditions, among other things. The Company's policy is to recognize transfers between levels at the end of each reporting period, if applicable. There were no transfers between levels of the fair value hierarchy during the six months ended June 30, 2016. 11 Table Of Contents Certain assets are measured at fair value on a nonrecurring basis; that is, they are subject to fair value adjustments in certain circumstances (for example, when there is evidence of impairment).The following table presents the assets carried on the balance sheet (after specific reserves) by caption and by level within the valuation hierarchy as of June 30, 2016 and December 31, 2015. (in thousands) Description Total Level 1 Level 2 Level 3 Loans receivable $ 994 $ - $ - $ 994 Other real estate owned 1,054 - - 1,054 Total $ 2,048 $ - $ - $ 2,048 Loans receivable $ 603 $ - $ - $ 603 Other real estate owned 1,250 - - 1,250 Total $ 1,853 $ - $ - $ 1,853 Loans Receivable : Loans in the tables above consist of impaired credits held for investment. In accordance with the loan impairment guidance, impairment was measured based on the fair value of collateral less estimated selling costs for collateral dependent loans. Fair value for impaired loans is based upon appraised values of collateral adjusted for trends observed in the market. A valuation allowance was recorded for the excess of the loan’s recorded investment over the amounts determined by the collateral value method. This valuation allowance is a component of the allowance for loan losses. The Company considers these fair value measurements as level 3. Other Real Estate Owned: Other real estate owned in the table above consists of real estate obtained through foreclosure. Other real estate owned is recorded at fair value less estimated selling costs, at the date of transfer, with any impairment amount charged to the allowance for loan losses. Subsequent to the transfer, other real estate owned is carried at the lower of cost or fair value, less estimated selling costs, with any impairment amount recorded as a noninterest expense. The carrying value of other real estate owned is not re-measured to fair value on a recurring basis but is subject to fair value adjustments when the carrying value exceeds the fair value less estimated selling costs. Management uses appraised values and adjusts for trends observed in the market and for disposition costs in determining the value of other real estate owned. A valuation allowance was recorded for the excess of the asset’s recorded investment over the amount determined by the fair value, less estimated selling costs. This valuation allowance is a component of the allowance for other real estate owned. The valuation allowance was $675,000 as of June 30, 2016 and $681,000 as of December 31, 2015. The Company considers these fair value measurements as level 3. 12 Table Of Contents The significant inputs used in the fair value measurements for Level 3 assets measured at fair value on a nonrecurring basis as of June 30, 2016 and December 31, 2015 are as follows: (in thousands) Estimated Fair Value Valuation Techniques Unobservable Inputs Range (Average) Impaired Loans $ 994 Evaluation of collateral Estimation of value NM* Other real estate owned $ 1,054 Appraisal Appraisal adjustment 3% - 10% (6%) Estimated Fair Value Valuation Techniques Unobservable Inputs Range (Average) Impaired Loans $ 603 Evaluation of collateral Estimation of value NM* Other real estate owned $ 1,250 Appraisal Appraisal adjustment 6% - 10% (8%) * Not Meaningful. Evaluations of the underlying assets are completed for each impaired loan with a specific reserve. The types of collateral vary widely and could include accounts receivables, inventory, a variety of equipment and real estate. Collateral evaluations are reviewed and discounted as appropriate based on knowledge of the specific type of collateral. In the case of real estate, an independent appraisal may be obtained. Types of discounts considered included aging of receivables, condition of the collateral, potential market for the collateral and estimated disposal costs. These discounts will vary from loan to loan, thus providing a range would not be meaningful. Accounting principles generally accepted in the United States of America (GAAP) requires disclosure of the fair value of financial assets and financial liabilities, including those that are not measured and reported at fair value on a recurring basis or nonrecurring basis.The methodologies for estimating the fair value of financial assets and financial liabilities that are measured at fair value on a recurring or nonrecurring basis are discussed above.The methodologies for other financial assets and financial liabilities are discussed below. Fair value of financial instruments: Disclosure of fair value information about financial instruments, for which it is practicable to estimate that value, is required whether or not recognized in the consolidated balance sheets. In cases in which quoted market prices are not available, fair values are based on estimates using present value or other valuation techniques. Those techniques are significantly affected by the assumptions used, including the discount rate and estimate of future cash flows. In that regard, the derived fair value estimates cannot be substantiated by comparison to independent markets and, in many cases could not be realized in immediate settlement of the instruments. Certain financial instruments with a fair value that is not practicable to estimate and all non-financial instruments are excluded from the disclosure requirements. Accordingly, the aggregate fair value amounts presented do not necessarily represent the underlying value of the Company. The following disclosures represent financial instruments in which the ending balances at June 30, 2016and December 31, 2015 are not carried at fair value in their entirety on the consolidated balance sheets. Cash and due from banks and interest bearing deposits in financial institutions: The recorded amount of these assets approximates fair value. 13 Table Of Contents Securities available-for-sale : Fair value measurement for Level 1 securities is based upon quoted prices. Fair value measurement for Level 2 securities are based upon quoted prices, if available. If quoted prices are not available, the Company obtains fair value measurements from an independent pricing service. The fair value measurements consider observable data that may include dealer quotes, market spreads, cash flows, the U.S. Treasury yield curve, live trading levels, trade execution data, market consensus prepayment speeds, credit information and the security’s terms and conditions, among other things. Level 1 securities include U.S. Treasury securities that are traded by dealers or brokers in active over-the-counter markets. U.S government mortgage-backed securities, state and political subdivisions, some corporate bonds and other equity securities are reported at fair value utilizing Level2 inputs. Loans receivable : The fair value of loans is calculated by discounting scheduled cash flows through the estimated maturity using estimated market discount rates, which reflect the credit and interest rate risk inherent in the loan. The estimate of maturity is based on the historical experience, with repayments for each loan classification modified, as required, by an estimate of the effect of current economic and lending conditions. The effect of nonperforming loans is considered in assessing the credit risk inherent in the fair value estimate. Loans held for sale : The fair value of loans held for sale is based on prevailing market prices. Deposit s : Fair values of deposits with no stated maturity, such as noninterest-bearing demand deposits, savings and NOW accounts, and money market accounts, are equal to the amount payable on demand as of the respective balance sheet date. Fair values of certificates of deposit are based on the discounted value of contractual cash flows. The discount rate is estimated using the rates currently offered for deposits of similar remaining maturities. The fair value estimates do not include the benefit that results from the low-cost funding provided by the deposit liabilities compared to the cost of borrowing funds in the market. Securities sold under agreements to repurchase and federal funds purchased : The carrying amounts of securities sold under agreements to repurchase and federal funds purchased approximate fair value because of the generally short-term nature of the instruments. FHLB advances and other borrowings: Fair values of FHLB advances and other borrowings are estimated using discounted cash flow analysis based on interest rates currently being offered with similar terms. Accrued income receivable and accrued interest payable : The carrying amounts of accrued income receivable and accrued interest payable approximate fair value. Commitments to extend credit and standby letters of credit: The fair values of commitments to extend credit and standby letters of credit are based on fees currently charged to enter into similar agreements, taking into account the remaining terms of the agreement and credit worthiness of the counterparties. The carrying value and fair value of the commitments to extend credit and standby letters of credit are not considered significant. Limitations : Fair value estimates are made at a specific point in time, based on relevant market information and information about the financial instrument. Because no market exists for a significant portion of the Company’s financial instruments, fair value estimates are based on judgments regarding future expected loss experience, current economic conditions, risk characteristics of various financial instruments, and other factors. These estimates are subjective in nature and involve uncertainties and matters of significant judgment and, therefore, cannot be determined with precision. Changes in assumptions could significantly affect the estimates. 14 Table Of Contents The estimated fair values of the Company’s financial instruments as described above as of June 30, 2016 and December 31, 2015 are as follows: (in thousands) Fair Value Hierarchy Level Carrying Amount Estimated Fair Value Carrying Amount Estimated Fair Value Financial assets: Cash and due from banks Level 1 $ 20,300 $ 20,300 $ 24,006 $ 24,006 Interest bearing deposits Level 1 31,235 31,235 26,993 26,993 Securities available-for-sale See previous table 528,801 528,801 537,633 537,633 Loans receivable, net Level 2 712,941 712,117 701,328 702,438 Loans held for sale Level 2 1,646 1,646 539 539 Accrued income receivable Level 1 7,385 7,385 7,566 7,566 Financial liabilities: Deposits Level 2 $ 1,065,364 $ 1,066,803 $ 1,074,193 $ 1,075,289 Securities sold under agreements to repurchase Level 1 41,946 41,946 54,290 54,290 Federal funds purchased Level 1 959 959 - - FHLB advances Level 2 29,800 30,203 18,542 19,017 Other borrowings Level 2 13,000 13,653 13,000 13,807 Accrued interest payable Level 1 404 404 413 413 The methodologies used to determine fair value as of June 30, 2016 did not change from the methodologies described in the December 31, 2015 Annual Financial Statements. 15 Table Of Contents 6.Debt and Equity Securities The amortized cost of securities available-for-sale and their fair values as of June 30, 2016 and December 31, 2015 are summarized below: (in thousands) 2016: Gross Gross Amortized Unrealized Unrealized Estimated Cost Gains Losses Fair Value U.S. government treasuries $ 1,451 $ 61 $ - $ 1,512 U.S. government agencies 106,870 3,304 ) 110,124 U.S. government mortgage-backed securities 88,626 2,880 (8 ) 91,498 State and political subdivisions 262,024 6,262 ) 268,046 Corporate bonds 53,156 1,078 ) 54,158 Equity securities, other 3,463 - - 3,463 $ 515,590 $ 13,585 $ ) $ 528,801 2015: Gross Gross Amortized Unrealized Unrealized Estimated Cost Gains Losses Fair Value U.S. government treasuries $ 1,444 $ 23 $ - $ 1,467 U.S. government agencies 105,948 797 ) 106,445 U.S. government mortgage-backed securities 96,373 1,828 ) 98,078 State and political subdivisions 273,771 4,359 ) 277,597 Corporate bonds 51,414 227 ) 50,890 Equity securities, other 3,156 - - 3,156 $ 532,106 $ 7,234 $ ) $ 537,633 The proceeds, gains and losses from securities available-for-sale are summarized as follows: (in thousands) Three Months Ended June 30, Six Months Ended June 30, Proceeds from sales of securities available-for-sale $ 521 $ 14,863 $ 12,886 $ 15,380 Gross realized gains on securities available-for-sale 29 492 237 497 Gross realized losses on securities available-for-sale - - (6 ) - Tax provision applicable to net realized gains on securities available-for-sale 10 183 81 185 16 Table Of Contents Unrealized losses and fair value, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position are summarized as of June 30, 2016 and December 31, 2015 are as follows: (in thousands) Less than 12 Months 12 Months or More Total 2016: Estimated Fair Value Unrealized Losses Estimated Fair Value Unrealized Losses Estimated Fair Value Unrealized Losses Securities available-for-sale: U.S. government agencies $ 4,158 $ ) $ - $ - $ 4,158 $ ) U.S. government mortgage-backed securities 1,954 (8 ) - - 1,954 (8 ) State and political subdivisions 10,482 ) 3,279 (7 ) 13,761 ) Corporate bonds - - 5,404 ) 5,404 ) $ 16,594 $ ) $ 8,683 $ ) $ 25,277 $ ) Less than 12 Months 12 Months or More Total 2015: Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Securities available-for-sale: U.S. government agencies $ 30,245 $ ) $ 3,121 $ ) $ 33,366 $ ) U.S. government mortgage-backed securities 22,842 ) - - 22,842 ) State and political subdivisions 38,202 ) 11,096 ) 49,298 ) Corporate bonds 22,091 ) 14,614 ) 36,705 ) $ 113,380 $ ) $ 28,831 $ ) $ 142,211 $ ) Gross unrealized losses on debt securities totaled $374,000 as of June 30, 2016. These unrealized losses are generally due to changes in interest rates or general market conditions. In analyzing an issuer’s financial condition, management considers whether the securities are issued by the federal government or its agencies, state or political subdivision, or corporations. Management then determines whether downgrades by bond rating agencies have occurred, and reviews industry analysts’ reports. The Company’s procedures for evaluating investments in states, municipalities and political subdivisions include but are not limited to reviewing the offering statement and the most current available financial information, comparing yields to yields of bonds of similar credit quality, confirming capacity to repay, assessing operating and financial performance, evaluating the stability of tax revenues, considering debt profiles and local demographics, and for revenue bonds, assessing the source and strength of revenue structures for municipal authorities. These procedures, as applicable, are utilized for all municipal purchases and are utilized in whole or in part for monitoring the portfolio of municipal holdings. The Company does not utilize third party credit rating agencies as a primary component of determining if the municipal issuer has an adequate capacity to meet the financial commitments under the security for the projected life of the investment, and, therefore, does not compare internal assessments to those of the credit rating agencies. Credit rating downgrades are utilized as an additional indicator of credit weakness and as a reference point for historical default rates. Management concluded that the gross unrealized losses on debt securities were temporary. Due to potential changes in conditions, it is at least reasonably possible that changes in fair values and management’s assessments will occur in the near term and that such changes could materially affect the amounts reported in the Company’s financial statements. 17 Table Of Contents 7. Loans Receivable and Credit Disclosures Activity in the allowance for loan losses, on a disaggregated basis, for the three and six months ended June 30, 2016 and 2015 is as follows: (in thousands) Three Months Ended June 30, 2016 Construction Real Estate 1-4 Family Residential Real Estate Commercial Real Estate Agricultural Real Estate Commercial Agricultural Consumer and Other Total Balance, March 31, 2016 $ 787 $ 1,757 $ 3,763 $ 817 $ 1,400 $ 1,322 $ 256 $ 10,102 Provision (credit) for loan losses ) ) 127 17 34 ) (2 ) 14 Recoveries of loans charged-off 15 - - - 5 - 4 24 Loans charged-off - (5 ) (5 ) Balance, June 30, 2016 $ 758 $ 1,742 $ 3,890 $ 834 $ 1,439 $ 1,219 $ 253 $ 10,135 Six Months Ended June 30, 2016 Construction Real Estate 1-4 Family Residential Real Estate Commercial Real Estate Agricultural Real Estate Commercial Agricultural Consumer and Other Total Balance, December 31, 2015 $ 999 $ 1,806 $ 3,557 $ 760 $ 1,371 $ 1,256 $ 239 $ 9,988 Provision (credit) for loan losses ) ) 333 74 139 ) 19 206 Recoveries of loans charged-off 15 2 - - 6 - 5 28 Loans charged-off - ) - ) ) Balance, June 30, 2016 $ 758 $ 1,742 $ 3,890 $ 834 $ 1,439 $ 1,219 $ 253 $ 10,135 Three Months Ended June 30, 2015 Construction Real Estate 1-4 Family Residential Real Estate Commercial Real Estate Agricultural Real Estate Commercial Agricultural Consumer and Other Total Balance, March 31, 2015 $ 536 $ 1,752 $ 3,238 $ 769 $ 1,137 $ 1,297 $ 197 $ 8,926 Provision for loan losses 272 64 352 43 126 41 24 922 Recoveries of loans charged-off 15 16 - 5 36 Loans charged-off - (6 ) - (6 ) ) Balance, June 30, 2015 $ 823 $ 1,826 $ 3,590 $ 812 $ 1,263 $ 1,338 $ 220 $ 9,872 Six Months Ended June 30, 2015 Construction Real Estate 1-4 Family Residential Real Estate Commercial Real Estate Agricultural Real Estate Commercial Agricultural Consumer and Other Total Balance, December 31, 2014 $ 495 $ 1,648 $ 3,214 $ 737 $ 1,247 $ 1,312 $ 186 $ 8,839 Provision for loan losses 308 164 376 75 15 27 34 999 Recoveries of loans charged-off 20 20 - - 1 1 6 48 Loans charged-off - (6 ) - - - (2 ) (6 ) ) Balance, June 30, 2015 $ 823 $ 1,826 $ 3,590 $ 812 $ 1,263 $ 1,338 $ 220 $ 9,872 18 Table Of Contents Allowance for loan losses disaggregated on the basis of impairment analysis method as of June 30, 2016 and December 31, 2015 is as follows: (in thousands ) 1-4 Family Construction Residential Commercial Agricultural Consumer Real Estate Real Estate Real Estate Real Estate Commercial Agricultural and Other Total Individually evaluated for impairment $ - $ 143 $ - $ - $ 219 $ - $ 2 $ 364 Collectively evaluated for impairment 758 1,599 3,890 834 1,220 1,219 251 9,771 Balance June 30, 2016 $ 758 $ 1,742 $ 3,890 $ 834 $ 1,439 $ 1,219 $ 253 $ 10,135 1-4 Family Construction Residential Commercial Agricultural Consumer Real Estate Real Estate Real Estate Real Estate Commercial Agricultural and Other Total Individually evaluated for impairment $ - $ 273 $ 2 $ - $ 164 $ - $ - $ 439 Collectively evaluated for impairment 999 1,533 3,555 760 1,207 1,256 239 9,549 Balance December 31, 2015 $ 999 $ 1,806 $ 3,557 $ 760 $ 1,371 $ 1,256 $ 239 $ 9,988 Loans receivable disaggregated on the basis of impairment analysis method as of June 30, 2016 and December 31, 2015 is as follows (in thousands) : 1-4 Family Construction Residential Commercial Agricultural Consumer Real Estate Real Estate Real Estate Real Estate Commercial Agricultural and Other Total Individually evaluated for impairment $ - $ 1,165 $ 468 $ - $ 733 $ 11 $ 92 $ 2,469 Collectively evaluated for impairment 53,757 136,064 291,165 67,857 77,142 72,762 21,970 720,717 Balance June 30, 2016 $ 53,757 $ 137,229 $ 291,633 $ 67,857 $ 77,875 $ 72,773 $ 22,062 $ 723,186 1-4 Family Construction Residential Commercial Agricultural Consumer Real Estate Real Estate Real Estate Real Estate Commercial Agricultural and Other Total Individually evaluated for impairment $ - $ 1,050 $ 558 $ - $ 197 $ 11 $ 2 $ 1,818 Collectively evaluated for impairment 66,268 126,026 251,331 62,530 102,318 79,522 21,597 709,592 Balance December 31, 2015 $ 66,268 $ 127,076 $ 251,889 $ 62,530 $ 102,515 $ 79,533 $ 21,599 $ 711,410 A loan is considered impaired when, based on current information and events, it is probable that the Company will be unable to collect the scheduled payment of principal and interest when due according to the contractual terms of the loan agreement. Factors considered by management in determining impairment include payment status, collateral value, and the probability of collecting scheduled principal and interest payments when due. The Company will apply its normal loan review procedures to identify loans that should be evaluated for impairment. 19 Table Of Contents The following is a recap of impaired loans, on a disaggregated basis, as of June 30, 2016 and December 31, 2015: (in thousands) Recorded Investment Unpaid Principal Balance Related Allowance Recorded Investment Unpaid Principal Balance Related Allowance With no specific reserve recorded: Real estate - construction $ - $ - $ - $ - $ 31 $ - Real estate - 1 to 4 family residential 533 555 - 296 304 - Real estate - commercial 468 1,065 - 456 1,030 - Real estate - agricultural - Commercial 9 16 - 11 17 - Agricultural 11 13 - 11 13 - Consumer and other 90 91 - 2 2 - Total loans with no specific reserve: 1,111 1,740 - 776 1,397 - With an allowance recorded: Real estate - construction - Real estate - 1 to 4 family residential 632 776 143 754 891 273 Real estate - commercial - - - 102 111 2 Real estate - agricultural - Commercial 724 735 219 186 262 164 Agricultural - Consumer and other 2 2 2 - - - Total loans with specific reserve: 1,358 1,513 364 1,042 1,264 439 Total Real estate - construction - 31 - Real estate - 1 to 4 family residential 1,165 1,331 143 1,050 1,195 273 Real estate - commercial 468 1,065 - 558 1,141 2 Real estate - agricultural - Commercial 733 751 219 197 279 164 Agricultural 11 13 - 11 13 - Consumer and other 92 93 2 2 2 - $ 2,469 $ 3,253 $ 364 $ 1,818 $ 2,661 $ 439 20 Table Of Contents The following is a recap of the average recorded investment and interest income recognized on impaired loans for the three and six months ended June 30, 2016 and 2015: (in thousands) Three Months Ended June 30, Average Recorded Investment Interest Income Recognized Average Recorded Investment Interest Income Recognized With no specific reserve recorded: Real estate - construction $ - $ 31 $ 145 $ 77 Real estate - 1 to 4 family residential 513 - 160 - Real estate - commercial 487 22 568 - Real estate - agricultural - Commercial 10 - 314 - Agricultural 11 - 11 - Consumer and other 88 - 4 1 Total loans with no specific reserve: 1,109 53 1,202 78 With an allowance recorded: Real estate - construction - Real estate - 1 to 4 family residential 640 - 766 - Real estate - commercial - - 154 - Real estate - agricultural - Commercial 729 - 76 - Agricultural - Consumer and other 1 - - - Total loans with specific reserve: 1,370 - 996 - Total Real estate - construction - 31 145 77 Real estate - 1 to 4 family residential 1,153 - 926 - Real estate - commercial 487 22 722 - Real estate - agricultural - Commercial 739 - 390 - Agricultural 11 - 11 - Consumer and other 89 - 4 1 $ 2,479 $ 53 $ 2,198 $ 78 21 Table Of Contents Six Months Ended June 30, Average Recorded Investment Interest Income Recognized Average Recorded Investment Interest Income Recognized With no specific reserve recorded: Real estate - construction $ - $ 31 $ 162 $ 77 Real estate - 1 to 4 family residential 441 1 115 - Real estate - commercial 476 22 603 - Real estate - agricultural - Commercial 10 - 361 3 Agricultural 11 - 14 - Consumer and other 59 - 6 2 Total loans with no specific reserve: 997 54 1,261 82 With an allowance recorded: Real estate - construction - Real estate - 1 to 4 family residential 678 5 773 - Real estate - commercial 34 - 155 - Real estate - agricultural - Commercial 548 - 78 - Agricultural - Consumer and other 1 - - - Total loans with specific reserve: 1,261 5 1,006 - Total Real estate - construction - 31 162 77 Real estate - 1 to 4 family residential 1,119 6 888 - Real estate - commercial 510 22 758 - Real estate - agricultural - Commercial 558 - 439 3 Agricultural 11 - 14 - Consumer and other 60 - 6 2 $ 2,258 $ 59 $ 2,267 $ 82 The interest foregone on nonaccrual loans for the three months ended June 30, 2016 and 2015 was approximately $39,000 and $43,000, respectively. The interest foregone on nonaccrual loans for the six months ended June 30, 2016 and 2015 was approximately $79,000 and $87,000, respectively The Company had loans meeting the definition of a troubled debt restructuring (TDR) of $1,420,000 as of June 30, 2016, of which all were included in impaired loans and nonaccrual loans. The Company had TDRs of $780,000 as of December 31, 2015, all of which were included in impaired and nonaccrual loans. 22 Table Of Contents The following tables sets forth information on the Company’s TDRs, on a disaggregated basis, occurring in the three and six months ended June 30, 2016 and 2015: ( dollars in thousands) Three Months Ended June 30, Number of Contracts Pre-Modification Outstanding Recorded Investment Post-Modification Outstanding Recorded Investment Number of Contracts Pre-Modification Outstanding Recorded Investment Post-Modification Outstanding Recorded Investment Real estate - construction - $ - $ - - $ - $ - Real estate - 1 to 4 family residential - Real estate - commercial - Real estate - agricultural - Commercial 3 702 705 - - - Agricultural - Consumer and other - 3 $ 702 $ 705 - $ - $ - Six Months Ended June 30, Number of Contracts Pre-Modification Outstanding Recorded Investment Post-Modification Outstanding Recorded Investment Number of Contracts Pre-Modification Outstanding Recorded Investment Post-Modification Outstanding Recorded Investment Real estate - construction - $ - $ - - $ - $ - Real estate - 1 to 4 family residential - Real estate - commercial - Real estate - agricultural - Commercial 3 702 705 - - - Agricultural - Consumer and other 3 70 70 - - - 6 $ 772 $ 775 - $ - $ - During the three months ended June 30, 2016, the Company granted concessions to a borrower that was experiencing financial difficulties with three loans. During the six months ended June 30, 2016, the Company granted concessions to two borrowers experiencing financial difficulties with six loans. The three consumer loans were extended beyond normal terms at an interest rate below a market interest rate. The three commercial operating loans were extended beyond normal terms. The Company did not grant any concessions on any significant loans experiencing financial difficulties during the three and six months ended June 30, 2015. The Company considers TDR loans to have payment default when it is past due 60 days or more. No TDR loan modified during the twelve months ended June 30, 2016 and 2015 had a payment default. There were no charge-offs related to TDRs for the six months ended June 30, 2016 and 2015. 23 Table Of Contents An aging analysis of the recorded investments in loans, on a disaggregated basis, as of June 30, 2016 and December 31, 2015, is as follows: (in thousands) 90 Days 90 Days 30-89 or Greater Total or Greater Past Due Past Due Past Due Current Total Accruing Real estate - construction $ 459 $ 85 $ 544 $ 53,213 $ 53,757 $ 85 Real estate - 1 to 4 family residential 1,253 233 1,486 135,743 137,229 - Real estate - commercial 1,151 - 1,151 290,482 291,633 - Real estate - agricultural - - - 67,857 67,857 - Commercial 627 - 627 77,248 77,875 - Agricultural 256 - 256 72,517 72,773 - Consumer and other 142 20 162 21,900 22,062 - $ 3,888 $ 338 $ 4,226 $ 718,960 $ 723,186 $ 85 90 Days 90 Days 30-89 or Greater Total or Greater Past Due Past Due Past Due Current Total Accruing Real estate - construction $ - $ - $ - $ 66,268 $ 66,268 $ - Real estate - 1 to 4 family residential 1,311 307 1,618 125,458 127,076 75 Real estate - commercial 1,356 - 1,356 250,533 251,889 - Real estate - agricultural - - - 62,530 62,530 - Commercial 266 204 470 102,045 102,515 - Agricultural - - - 79,533 79,533 - Consumer and other 79 - 79 21,520 21,599 - $ 3,012 $ 511 $ 3,523 $ 707,887 $ 711,410 $ 75 24 Table Of Contents The credit risk profile by internally assigned grade, on a disaggregated basis, as of June 30, 2016 and December 31, 2015 is as follows: (in thousands) Construction Commercial Agricultural Real Estate Real Estate Real Estate Commercial Agricultural Total Pass $ 50,356 $ 265,581 $ 53,714 $ 59,706 $ 53,122 $ 482,479 Watch 2,481 19,164 13,412 15,439 18,555 69,051 Special Mention - 761 - 184 75 1,020 Substandard 920 5,659 731 1,813 1,010 10,133 Substandard-Impaired - 468 - 733 11 1,212 $ 53,757 $ 291,633 $ 67,857 $ 77,875 $ 72,773 $ 563,895 Construction Commercial Agricultural Real Estate Real Estate Real Estate Commercial Agricultural Total Pass $ 60,700 $ 227,425 $ 55,503 $ 91,096 $ 71,457 $ 506,181 Watch 4,487 17,523 6,865 8,329 7,156 44,360 Special Mention - 388 - 224 81 693 Substandard 1,081 5,995 162 2,669 828 10,735 Substandard-Impaired - 558 - 197 11 766 $ 66,268 $ 251,889 $ 62,530 $ 102,515 $ 79,533 $ 562,735 The credit risk profile based on payment activity, on a disaggregated basis, as of June 30, 2016 and December 31, 2015 is as follows: 1-4 Family Residential Consumer Real Estate and Other Total Performing $ 136,037 $ 22,015 $ 158,052 Non-performing 1,192 47 1,239 $ 137,229 $ 22,062 $ 159,291 1-4 Family Residential Consumer Real Estate and Other Total Performing $ 125,951 $ 21,597 $ 147,548 Non-performing 1,125 2 1,127 $ 127,076 $ 21,599 $ 148,675 25 Table Of Contents 8. Other Real Estate Owned The following table provides the composition of other real estate owned as of June 30, 2016 and December 31, 2015: (in thousands) Construction and land development $ 739 $ 739 1 to 4 family residential real estate 315 511 $ 1,054 $ 1,250 The Company is actively marketing the assets referred to in the table above. Management uses appraised values and adjusts for trends observed in the market and for disposition costs in determining the value of other real estate owned. The assets above are primarily located in the Ames, Iowa area. 9. Goodwill Goodwill is not amortized but is evaluated for impairment at least annually. For income tax purposes, goodwill is amortized over fifteen years. 10.Core deposit intangible asset The following sets forth the carrying amounts and accumulated amortization of core deposit intangible assets at June 30, 2016 and December 31, 2015: (in thousands) Gross Amount Accumulated Amortization Gross Amount Accumulated Amortization Core deposit intangible asset $ 2,518 $ 1,396 $ 2,518 $ 1,209 The weighted average life of the core deposit intangible is 3 years as of June 30, 2016 and December 31, 2015. 26 Table Of Contents The following sets forth the activity related to core deposit intangible assets for the three and six months ended June 30, 2016 and 2015: (in thousands) Three Months Ended June 30, Six Months Ended June 30, Beginning core deposit intangible, net $ 1,214 $ 1,617 $ 1,309 $ 1,730 Amortization ) Ending core deposit intangible, net $ 1,122 $ 1,507 $ 1,122 $ 1,507 Estimated remaining amortization expense on core deposit intangible for the years ending December 31st is as follows: (in thousands) $ 166 298 251 128 71 71 After 137 $ 1,122 27 Table Of Contents Secured Borrowings The following sets forth the pledged collateral at estimated fair value related to securities sold under repurchase agreements and term repurchase agreements as of June 30, 2016 and December 31, 2015: (in thousands) Remaining Contractual Maturity of the Agreements Overnight Greater than Total Overnight Greater than Total 90 days 90 days Securities sold under agreements to repurchase: U.S. government treasuries $ 1,512 $ - $ 1,512 $ 1,467 $ - $ 1,467 U.S. government agencies 47,893 - 47,893 46,755 - 46,755 U.S. government mortgage-backed securities 35,820 - 35,820 41,657 - 41,657 Total $ 85,225 $ - $ 85,225 $ 89,879 $ - $ 89,879 Term repurchase agreements (Other borrowings): U.S. government agencies $ - $ 15,625 $ 15,625 $ - $ 12,503 $ 12,503 U.S. government mortgage-backed securities - 419 419 - 676 676 Total $ - $ 16,044 $ 16,044 $ - $ 13,179 $ 13,179 Total pledged collateral $ 85,225 $ 16,044 $ 101,269 $ 89,879 $ 13,179 $ 103,058 In the event the repurchase agreements exceed the estimated fair value of the pledged securities available-for-sale, the Company has unpledged securities available-for-sale that may be pledged on the repurchase agreements. 28 Table Of Contents Regulatory Matters The Company and the Banks capital amounts and ratios are as follows: ( dollars in thousands ) Actual For Capital Adequacy Purposes To Be Well Capitalized Under Prompt Corrective Action Provisions Amount Ratio Amount Ratio Amount Ratio As of June 30, 2016: Total capital (to risk-weighted assets): Consolidated $ 165,424 % $ 75,948 % N/A N/A Boone Bank & Trust 14,839 16.7 7,111 8.0 $ 8,889 % First National Bank 76,135 15.4 39,443 8.0 49,304 10.0 Reliance State Bank 25,191 14.5 13,929 8.0 17,411 10.0 State Bank & Trust 20,031 17.5 9,144 8.0 11,429 10.0 United Bank & Trust 14,845 19.9 5,958 8.0 7,447 10.0 Tier 1 capital (to risk-weighted assets): Consolidated $ 154,748 % $ 56,961 % N/A N/A Boone Bank & Trust 13,910 15.6 5,334 6.0 $ 7,111 % First National Bank 71,046 14.4 29,582 6.0 39,443 8.0 Reliance State Bank 23,244 13.4 10,447 6.0 13,929 8.0 State Bank & Trust 18,598 16.3 6,858 6.0 9,144 8.0 United Bank & Trust 14,080 18.9 4,468 6.0 5,958 8.0 Tier 1 capital (to average-weighted assets): Consolidated $ 154,748 % $ 52,730 % N/A N/A Boone Bank & Trust 13,910 10.1 5,508 4.0 $ 6,885 % First National Bank 71,046 10.0 28,360 4.0 35,450 5.0 Reliance State Bank 23,244 10.9 8,497 4.0 10,622 5.0 State Bank & Trust 18,598 12.3 6,060 4.0 7,576 5.0 United Bank & Trust 14,080 12.5 4,502 4.0 5,627 5.0 Common equity tier 1 capital (to risk-weighted assets): Consolidated $ 154,748 % $ 42,721 % N/A N/A Boone Bank & Trust 13,910 15.6 4,000 4.5 $ 5,778 % First National Bank 71,046 14.4 22,187 4.5 32,048 6.5 Reliance State Bank 23,244 13.4 7,835 4.5 11,317 6.5 State Bank & Trust 18,598 16.3 5,143 4.5 7,429 6.5 United Bank & Trust 14,080 18.9 3,351 4.5 4,841 6.5 29 Table Of Contents To Be Well Capitalized Under For Capital Prompt Corrective Actual Adequacy Purposes Action Provisions Amount Ratio Amount Ratio Amount Ratio As of December 31, 2015: Total capital (to risk-weighted assets): Consolidated $ 157,926 % $ 76,179 % N/A N/A Boone Bank & Trust 14,525 15.5 7,477 8.0 $ 9,346 % First National Bank 74,210 15.3 38,859 8.0 48,574 10.0 Reliance State Bank 24,287 13.8 14,101 8.0 17,626 10.0 State Bank & Trust 19,658 16.2 9,729 8.0 12,161 10.0 United Bank & Trust 14,621 20.6 5,693 8.0 7,116 10.0 Tier 1 capital (to risk-weighted assets): Consolidated $ 147,430 % $ 57,134 % N/A N/A Boone Bank & Trust 13,569 14.5 5,608 6.0 $ 7,477 % First National Bank 69,157 14.2 29,144 6.0 38,859 8.0 Reliance State Bank 22,491 12.8 10,575 6.0 14,101 8.0 State Bank & Trust 18,135 14.9 7,297 6.0 9,729 8.0 United Bank & Trust 13,858 19.5 4,269 6.0 5,693 8.0 Tier 1 capital (to average-weighted assets): Consolidated $ 147,430 % $ 52,657 % N/A N/A Boone Bank & Trust 13,569 9.8 5,557 4.0 $ 6,946 % First National Bank 69,157 9.9 27,970 4.0 34,963 5.0 Reliance State Bank 22,491 10.7 8,380 4.0 10,476 5.0 State Bank & Trust 18,135 11.5 6,332 4.0 7,915 5.0 United Bank & Trust 13,858 12.5 4,452 4.0 5,565 5.0 Common equity tier 1 capital (to risk-weighted assets): Consolidated $ 147,430 % $ 42,851 % N/A N/A Boone Bank & Trust 13,569 14.5 4,206 4.5 $ 6,075 % First National Bank 69,157 14.2 21,858 4.5 31,573 6.5 Reliance State Bank 22,491 12.8 7,932 4.5 11,457 6.5 State Bank & Trust 18,135 14.9 5,473 4.5 7,905 6.5 United Bank & Trust 13,858 19.5 3,202 4.5 4,625 6.5 The Federal Reserve Board and the FDIC issued final rules implementing the Basel III regulatory capital framework and related Dodd-Frank Wall Street Reform and Consumer Protection Act changes in July 2013. The rules revise minimum capital requirements and adjust prompt corrective action thresholds. The final rules revise the regulatory capital elements, add a new common equity Tier I capital ratio, increase the minimum Tier 1 capital ratio requirements and implement a new capital conservation buffer. The rules also permit certain banking organizations to retain, through a one-time election, the existing treatment for accumulated other comprehensive income. The Company and the Banks have made the election to retain the existing treatment for accumulated other comprehensive income. The final rules took effect for the Company and the Banks on January 1, 2015, subject to a transition period for certain parts of the rules. 30 Table Of Contents Beginning in 2016, an additional capital conservation buffer was added to the minimum requirements for capital adequacy purposes, subject to a three year phase-in period. The capital conservation buffer will be fully phased-in on January 1, 2019 at 2.5 percent. A banking organization with a conservation buffer of less than 2.5 percent (or the required phase-in amount in years prior to 2019) will be subject to limitations on capital distributions, including dividend payments and certain discretionary bonus payments to executive officers. At the present time, the ratios for the Company and the Banks are sufficient to meet the fully phased-in conservation buffer. 13.Subsequent Events Management evaluated subsequent events through the date the financial statements were issued. There were no significant events or transactions occurring after June 30, 2016, but prior to August 9, 2016, that provided additional evidence about conditions that existed at June 30, 2016. There were no other significant events or transactions that provided evidence about conditions that did not exist at June 30, 2016. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Overview Ames National Corporation (the “Company”) is a bank holding company established in 1975 that owns and operates five bank subsidiaries in central Iowa (the “Banks”). The following discussion is provided for the consolidated operations of the Company and its Banks, First National Bank, Ames, Iowa (First National), State Bank & Trust Co. (State Bank), Boone Bank & Trust Co. (Boone Bank), Reliance State Bank (Reliance Bank), and United Bank & Trust NA (United Bank). The purpose of this discussion is to focus on significant factors affecting the Company's financial condition and results of operations. The Company does not engage in any material business activities apart from its ownership of the Banks. Products and services offered by the Banks are for commercial and consumer purposes including loans, deposits and wealth management services. The Banks also offer investment services through a third-party broker-dealer. The Company employs thirteen individuals to assist with financial reporting, human resources, audit, compliance, marketing, technology systems and the coordination of management activities, in addition to 214 full-time equivalent individuals employed by the Banks. The Company’s primary competitive strategy is to utilize seasoned and competent Bank management and local decision making authority to provide customers with faster response times and more flexibility in the products and services offered. This strategy is viewed as providing an opportunity to increase revenues through creating a competitive advantage over other financial institutions. The Company also strives to remain operationally efficient to provide better profitability while enabling the Company to offer more competitive loan and deposit rates. The principal sources of Company revenues and cash flow are: (i) interest and fees earned on loans made by the Company and Banks; (ii) interest on fixed income investments held by the Company and Banks; (iii) fees on wealth management services provided by those Banks exercising trust powers; (iv) service fees on deposit accounts maintained at the Banks and (v) Merchant and card fees. The Company’s principal expenses are: (i) interest expense on deposit accounts and other borrowings; (ii) provision for loan losses; (iii) salaries and employee benefits; (iv) data processing costs associated with maintaining the Banks’ loan and deposit functions; (v) occupancy expenses for maintaining the Bank’s facilities; and (vi) professional fees. The largest component contributing to the Company’s net income is net interest income, which is the difference between interest earned on earning assets (primarily loans and investments) and interest paid on interest bearing liabilities (primarily deposits and other borrowings). One of management’s principal functions is to manage the spread between interest earned on earning assets and interest paid on interest bearing liabilities in an effort to maximize net interest income while maintaining an appropriate level of interest rate risk. 31 Table Of Contents The Company had net income of $4,099,000, or $0.44 per share, for the three months ended June 30, 2016, compared to net income of $3,365,000, or $0.36 per share, for the three months ended June 30, 2015. Total equity capital as of June 30, 2016 totaled $170.1 million or 12.8 % of total assets. The increase in quarterly earnings can be primarily attributed to increased loan interest income, a lower provision for loan losses, and lower other real estate owned expenses, offset in part by lower securities gains. Net loan recoveries totaled $19,000 and $24,000 for the three months ended June 30, 2016 and 2015, respectively. The provision for loan losses totaled $14,000 and $922,000 for the three months ended June 30, 2016 and 2015, respectively. The Company had net income of $7,906,000, or $0.85 per share, for the six months ended June 30, 2016, compared to net income of $7,000,000, or $0.75 per share, for the six months ended June 30, 2015. The increase in year to date earnings can be primarily attributed to increased loan interest income, a lower provision for loan losses, and lower other real estate owned expenses, offset in part by lower net securities gains. Net loan charge-offs totaled $59,000 for the six months ended June 30, 2016 and net loan recoveries totaled $34,000 for the six months ended June 30, 2015. The provision for loan losses totaled $206,000 and $999,000 for the six months ended June 30, 2016 and 2015, respectively. The following management discussion and analysis will provide a review of important items relating to: ●
